
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 28
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Nelson of Nebraska
			 (for himself and Mrs. Feinstein)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Energy and Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Supporting the goals of Smart Irrigation
		  Month, which recognizes the advances in irrigation technology and practices
		  that help raise healthy plants and increase crop yields while using water
		  resources more efficiently and encourages the adoption of smart irrigation
		  practices throughout the United States to further improve water-use efficiency
		  in agricultural, residential, and commercial activities. 
	
	
		Whereas water is a finite resource that is vital to human
			 life;
		Whereas growing populations and changing climate mean
			 increased pressure on limited water supplies;
		Whereas well-maintained green spaces are important to the
			 health and well-being of communities and individuals;
		Whereas abundant supplies of affordable food and fiber
			 raise the standard of living for all people of the United States;
		Whereas appropriate irrigation technology, combined with
			 best practices, can significantly improve water-use efficiency and reduce
			 runoff while achieving greater agricultural yields per acre-foot of water
			 used;
		Whereas appropriate irrigation technology, combined with
			 best practices, can significantly reduce water usage and runoff while creating
			 healthy lawns, landscaping, and sports turf; and
		Whereas because July is a peak month for the use of water
			 for irrigation, July has been selected as Smart Irrigation Month: Now,
			 therefore, be it
		
	
		That Congress supports the goals of
			 Smart Irrigation Month, which are—
			(1)to recognize the
			 advances in irrigation technology and practices that help raise healthy plants
			 and increase crop yields while using water resources more efficiently;
			 and
			(2)to encourage the
			 adoption of smart irrigation practices throughout the United States to further
			 improve water-use efficiency in agricultural, residential, and commercial
			 activities.
			
